Citation Nr: 18100383
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-43 874
DATE:	April 11, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for tinnitus is denied.
FINDING OF FACT
Tinnitus did not start in or result from military service.
CONCLUSION OF LAW
The criteria for service connection for tinnitus have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from March 1996 to March 2000 and February 2003 to June 2004, to include service in Southwest Asia.
This matter is before the Board of Veterans Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).
In June 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.
The Veteran has filed a notice of disagreement in January 2018 to the denial of his claims regarding depression, insomnia, obstructive sleep apnea, irritable bowel syndrome, and chronic fatigue illness.  Action by the Board at this time may serve to actually delay the ROs action on that appeal.  As such, no action will be taken by the Board at this time, and these issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.  
The Veteran asserts that he currently suffers from tinnitus that resulted from service.  Specifically, he worked near generators and heavy duty equipment.  His service records confirm that the Veteran had hazardous noise exposure but do not contain any complaints, treatment, history, or diagnosis of tinnitus.  
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
VA has established certain rules and presumptions for chronic diseases, such as organic diseases of the nervous system including tinnitus.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).
The Board concludes that while the Veteran has tinnitus, which is a chronic disease under 38 C.F.R. § 3.309(a), it did not manifest to a compensable degree in service or within a presumptive period, and is not otherwise related to service. 
VA treatment records show the Veteran was not diagnosed with tinnitus until 2009 at the earliest, years after his separation from service and years outside of the applicable presumptive period.  
The Veteran is competent to report experiencing symptoms of ringing in the ears.  On this point, the Board notes that he denied experiencing ringing in his ears upon his return from the Southwest Asia Theater during an April 2004 post deployment assessment and initially reported the onset of tinnitus/ringing in the ears in May 2009 with a history of onset two months earlier.  These statements are found to be the most probative lay statements of record as the former was made contemporaneous to service during an examination designed to identify disability and the later was made in connection with treatment for the symptoms.  To the extent that the Veteran has more recently indicated that ringing in his ears started during service, the Board finds such statements to be lacking credibility as they are in direct conflict with his own reports during service and in connection with treatment, as opposed to during the course of an appeal for compensation benefits.  
Further, while the Veteran is competent to report having experienced symptoms of ringing in his ears, he is not competent to provide an opinion regarding the cause of the ringing in his ears.  The issue is medically complex.  The record contains conflicting medical opinions regarding whether the Veterans tinnitus is at least as likely as not related to an in-service injury, event, or disease, including noise exposure.  
The May 2010 VA examiner concluded that the Veterans tinnitus is not at least as likely as not related to an in-service injury, event, or disease, including hazardous noise exposure.  As noted, the Veteran specifically denied any tinnitus symptom such as ringing in the ears in April 2004, shortly before separation.  Tinnitus did not manifest itself until somewhere around 2009.  For this reason, the May 2010 VA examiner concluded the tinnitus is unrelated to service which ended in June 2004.  The VA examiners opinion is probative, because it is based on an accurate medical history and provides an explanation that contains clear conclusions and supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
A private audiologist, T.F., determined the Veterans tinnitus was related to service relying upon the Veterans history of noise exposure in service and limited noise history otherwise.  This opinion is, however, less probative than the VA examiners opinion.  There is no indication that T.F. reviewed pertinent medical evidence in the claims file.  He admitted he did not have access to the Veterans treatment records from the VA Medical Center.  It also appears he did not have access to the Veterans service treatment records, which establish that he specifically denied tinnitus symptoms in April 2004 upon return from deployment.  It is unclear whether the opinion of T.F. would have been the same had he learned of this fact from the service treatment records.  Instead, the opinion appears to be based on the Veterans self-reported medical history of onset of tinnitus in 2000, which, as noted above, is found to be lacking credibility as it is inconsistent with more probative lay statements.
Consequently, the Board gives more probative weight to the May 2010 VA examiners opinion.  Given the above, the claim is denied.  

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

